Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 10, 12, and 14 are rejected under 35 U.S.C. 103 as obvious over Chad (US 8158379).
Regarding claim-8, Chad discloses an extraction system (200) for testing microbial contamination (Abstract; Col.2 line61 to Col.4 line29; Fig.1-3) the system 2comprising:  
3a biocompatible outer vessel (210, Fig.2a) (Col.3 line34-60); and 
4one or both of: 
5a biocompatible inner vessel (215, Fig.2b) positionable within the biocompatible 6outer vessel (210), the biocompatible inner vessel having a height of approximately thirteen 7inches and a diameter of approximately four inches (The alternative materials utilized may have reduced costs, limit microbial adherence to the extraction vessel and aid in the fabrication of multiple sizes of the extraction vessel (refers to 210, and/or 215), Col.3 line50-53. Moreover, this is just a mere of design and constructional detail of an apparatus in which dimension of a vessel can be easily construed by the skilled person in the art according to desired specification), wherein the biocompatible inner 8vessel (215) comprises a handle coupled to the biocompatible inner vessel (See Fig.2b for Handle) (Col.3 line34-60); or
9a biocompatible suspension system (215) positionable (fit) within the 10biocompatible outer vessel (210), wherein soft tissue (allograft tissue) is positionable on the biocompatible 11suspension system (215) and wherein the extraction system (200) is configured to receive a tissue 12sample having a size of at least thirty centimeters (In another embodiment, the inner basket (215) may comprise a stainless steel mesh bag, which will allow smaller sized allograft products to be examined for possible microbial contamination, Col.3 line54-57) (Col.3 line34-60).
Regarding claim-10, Chad discloses wherein: 2the biocompatible outer vessel (210) has a height of between about four inches and 3thirty inches (The alternative materials utilized may have reduced costs, limit microbial adherence to the extraction vessel and aid in the fabrication of multiple sizes of the extraction vessel (refers to 210, and/or 215), Col.3 line50-53. Moreover, this is just a mere of design and constructional detail of an apparatus in which dimension of a vessel can be easily construed by the skilled person in the art according to desired specification).
Regarding claim-12, Chad discloses wherein: 2the biocompatible outer vessel (210) has a diameter of between approximately 2 3inches and 8 inches (The alternative materials utilized may have reduced costs, limit microbial adherence to the extraction vessel and aid in the fabrication of multiple sizes of the extraction vessel (refers to 210, and/or 215), Col.3 line50-53. Moreover, this is just a mere of design and constructional detail of an apparatus in which dimension of a vessel can be easily construed by the skilled person in the art according to desired specification).
Regarding claim-14, Chad discloses wherein: 2the biocompatible inner vessel (215) comprises a perforated sheet (stainless steel mesh bag) (At least some portion of the inner basket (215) is configured to allow the extraction fluid to contact the allograft products when the inner basket is submerged in the extraction fluid and to allow the extraction fluid to drain from the allograft product and inner basket when the inner basket is removed from the extraction fluid in the outer container, Col.3 line39-45; In another embodiment, the inner basket (215) may comprise a stainless steel mesh bag, which will allow smaller sized allograft products to be examined for possible microbial contamination, Col.3 line54-57).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chad (US 8158379) in view of GET (NPL: Clear Plastic Pitcher with lid).
Regarding claim-11, Chad does not disclose wherein: 2the biocompatible outer vessel (210) comprises at least one of a spout, a flange, or a 3handle.

    PNG
    media_image1.png
    372
    406
    media_image1.png
    Greyscale

GET teaches a vessel comprises at least one of a spout, a flange, or a 3handle (See above Fig).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chad’s biocompatible outer vessel with at least one of a spout, a flange, or a 3handle as taught by GET for purpose of easy, and secure grip via handle as well as spout for splash-free pouring of extraction fluid. 

Allowable Subject Matter
Claims 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The claim recites “the biocompatible suspension system comprising: 6a horizontal member on which a tissue sample may be supported; and  7a securement mechanism that is engageable with the side wall of the 8biocompatible outer vessel to maintain the suspension system at a desired position 9within the biocompatible outer vessel” in combination with the rest of the claim language is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Claims 1-7, and 15-20 are allowable.
Claims 8, 10-12, and 14 are rejected.
Claims 9, and 13 are objected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure “See Notice of Reference Cited”.
A similar rejection can be applied to above claims by using reference WO 03019148.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651